t c memo united_states tax_court philip a sellers and estate of caroline r sellers deceased philip a sellers executor petitioners v commissioner of internal revenue respondent docket no filed date william b sellers for petitioners joseph ineich for respondent memorandum findings_of_fact and opinion thornton judge respondent determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties under sec_6662 for taxable years and as follows penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions ’ the issues for decision are whether the notice_of_deficiency inadequately described the basis for respondent’s determinations so as to justify placing the burden_of_proof on respondent whether advances that petitioner husband hereinafter petitioner made to a related corporation are deductible as bad_debts under sec_166 whether advances that petitioner made to a related corporation are deductible as ordinary losses under sec_165 ’ ' respondent concedes that petitioners’ losses from the advances at issue are long-term_capital_losses that are deductible under sec_165 subject_to the limitations of sec_1211 petitioners have failed to address either at trial or on brief respondent’s assertion of sec_6662 accuracy-related_penalties we treat their failure to argue as in effect a concession of this issue see rule e and 96_tc_226 respondent’s disallowance of petitioners’ net_operating_loss_carryover deduction for appears to be a computational matter depending entirely on our resolution of the proper income_tax treatment of petitioner’s advances to the related corporation - - findings_of_fact the parties have stipulated some of the facts which are incorporated in our findings by this reference when they filed their petition petitioners were married and resided in montgomery alabama subsequent to filing the petition caroline r sellers died the estate of caroline r sellers has been substituted as a party petitioner’s background since petitioner has been in the investment banking business making loans to companies and individuals since at least petitioner has made loans through his sole_proprietorship continental mortgage co continental mortgage petitioner is also a 75-percent shareholder of philip a sellers co inc pasel which engages in investment banking his son philip l sellers philip owns the remaining percent of pasel pasel owns all the stock of merchant capital corp merchant capital an investment banking business with a concentration in municipal type business the gandy’s acquisition in pasel acquired a 7-percent ownership_interest in kenneth h bauer associates inc khb a newly organized georgia corporation formed for the purpose of acquiring interests in existing businesses including gandy’s industries inc gandy’s a georgia corporation that manufactured pool tables q4e- and related equipment pasel acquired its 67-percent ownership_interest in khb as partial consideration for a dollar_figure loan that it made to khb to facilitate khb’s leveraged buy-out of gandy’s the other 33-percent ownership_interest in khb was held by its president and director steven k bauer bauer khb which had no assets other than its ownership_interest in gandy’s then took gandy’s name consequently pasel and bauer then held ownership interests in gandy’s of percent and percent respectively khb acquired gandy’s through the issuance of dollar_figure in macon-bibb county industrial_revenue_bonds the gandy’s bonds the underwriter of the gandy’s bonds was merchant capital which as previously described was a wholly owned subsidiary of pasel in and petitioner and pasel made separate loans to gandy’s totaling over dollar_figure bauer who was then gandy’s president cosigned for the loans in his individual capacity the loans were not repaid and judgments were entered against bauer resulting in the transfer to pasel of bauer’s ownership_interest in gandy’s at some time not specified in the record on date philip a sellers co inc pasel lent dollar_figure to kenneth h bauer associates khb pursuant to a promissory note bearing percent interest with principal and accrued interest payable in two installments on mar and date on date this loan was repaid in full on date petitioner lent dollar_figure to gandy’s industries inc gandy’s pursuant to a promissory note payable in days with percent interest the note is signed by continued - - philip became president of gandy’s and remained in that position during the years in issue sometime prior to in a manner not revealed in the record merchant capital became a 50-percent owner of gandy’s the advances in question gandy’s never produced enough income to pay any of the interest on the dollar_figure gandy’s bonds after date gandy’s was delinquent on its bond interest payments philip handled most of the negotiations with the bondholders with respect to gandy’s failure to make payments on the bonds in petitioner was aware that because of a nationwide recession and because of gandy’s heavy debt repayment burden relating in part to the bond project gandy’s was experiencing continued steven k bauer bauer both in his capacity as president of gandy’s and in his individual capacity the note was not repaid and petitioner sued bauer on date judgment was entered for petitioner on date pasel lent dollar_figure to gandy’s pursuant to a promissory note payable in monthly installments of dollar_figure plus accrued interest beginning date the note was cosigned by bauer in his individual capacity the note was not repaid pasel sued bauer and obtained a judgment that included the transfer of gandy’s stock it is unclear from the record what continuing involvement if any bauer had in gandy’s during the years in issue the gandy’s project bonds bore interest from date at a per annum rate of percent payable semiannually on date and june of each year commencing date -- - cash-flow problems and was struggling to survive because its assets had already been leveraged gandy’s was unable to obtain financing from financial institutions in petitioner either directly or through his wholly owned corporation continental mortgage advanced dollar_figure to gandy’s as follows date amount dollar_figure big_number big_number big_number fach of these four advances the advances was evidenced by a promissory note each stating an 8-percent interest rate the date promissory note indicates a due_date of date ’ the date promissory note indicates a due_date of date the other two promissory notes were payable on demand gandy’s used the advances for working_capital and to meet daily operating_expenses during or gandy’s made no repayments of the advances during and neither petitioner nor any other party made any additional advances to gandy’s ’ the note in the record regarding the date advance is dated date and bears a handwritten notation that it covers wire of - on date and date petitioner made two additional advances to gandy’s of dollar_figure each neither advance is evidenced by a note on date petitioner wired an additional dollar_figure to a broker to pay shipping charges on slate from italy that gandy’s had ordered for use in the manufacture of pool tables this advance is evidenced by a demand note bearing percent interest although gandy’s was in default on two of petitioner’s advances after date petitioner did not sue gandy’s for collection or otherwise demand payment of principal or interest with respect to any of the advances petitioner’s advances to gandy’s from through were all unsecured because gandy’s had pledged all its assets to other lenders petitioner’s advances to gandy’s were subordinated to the gandy’s bonds gandy’s treated all the advances in question with the possible exception of the dollar_figure advance of date as shareholder debt and accrued interest thereon it was gandy’s intention to repay the advances as soon as gandy’s started producing positive cash-flow this never happened on its date and date forms u s the record does not reveal how gandy’s treated the date advance of dollar_figure - - corporate_income_tax return gandy’s reported net losses of dollar_figure and dollar_figure near the end of gandy’s had retained earnings deficits of approximately dollar_figure to dollar_figure million on date gandy’s repaid dollar_figure of petitioner’s advances otherwise gandy’s repaid neither principal nor interest on any of the advances made by petitioner from through default on the gandy’s bonds and foreclosure gandy’s never made any interest or principal payments on the gandy’s bonds on date the gandy’s bonds trustee declared gandy’s in default of its bond obligations and foreclosed on gandy’s assets philip purchased gandy’s assets from the foreclosure and gandy’s has continued to operate under the name macon manufacturing in and petitioner advanced additional undisclosed sums to macon manufacturing petitioners’ return positions and respondent’s determinations on their joint federal_income_tax return petitioners deducted dollar_figure as a bad_debt deduction and reported a net_operating_loss of dollar_figure ' on their joint federal_income_tax return petitioners claimed a net_operating_loss of dollar_figure the record does not reveal specifically to which advance this repayment related petitioner testified that the repayment was allocated to principal this amount represents the total amount of money that petitioner advanced to gandy’s in and less the dollar_figure that gandy’s repaid in date - of which dollar_figure represented a carryover of the net_operating_loss in the notice_of_deficiency for taxable_year respondent disallowed petitioners’ claimed bad_debt deduction because it has not been established that any amount of bad_debts existed in fact and in law similarly for taxable_year respondent disallowed the dollar_figure claimed net_operating_loss_carryover because it has been determined that a net_operating_loss did not exist in the year that caused the carryforward opinion a the parties’ contentions petitioners argue that the advances to gandy’s were loans that petitioner made in the course of his lending business that the loans became worthless in and that they are properly deductible either under sec_166 as business bad_debts or under sec_165 as ordinary losses_incurred in a trade_or_business respondent agrees that petitioner was in the business of lending money but argues that the advances in issue represent contributions to gandy’s capital rather than debt at trial and on brief respondent concedes that petitioners are entitled to deduct the losses under sec_165 but only as long-term_capital_losses pursuant to sec_165 b burden_of_proof under generally applicable principles petitioners bear the burden of proving entitlement to a deduction resulting from petitioner’s advances to gandy’s see rule a 428_us_433 290_us_111 808_f2d_758 11th cir affg tcmemo_1984_642 petitioners argue that the notice_of_deficiency failed to set forth the reasons for respondent’s determinations with sufficient specificity to satisfy the requirements of sec_7522 and that respondent should therefore bear the burden_of_proof sec_7522 provides in relevant part that any notice_of_deficiency shall describe the basis for and identify the amounts if any of the tax due an inadequate description under the preceding sentence shall not invalidate such notice the purpose of sec_7522 is to give the taxpayer notice of the commissioner’s basis for determining a deficiency see 112_tc_183 here the notice_of_deficiency sufficiently apprised petitioners of the basis for respondent’s deficiency determination and identified the amount of tax due at trial respondent has taken no position that would require petitioners to present evidence different from that necessary to resolve the determinations that were described in the notice_of_deficiency so as to justify placing the burden_of_proof on respondent cf shea v commissioner supra pincite the burden_of_proof remains with petitioners c bad_debt deduction a taxpayer generally may deduct a debt that becomes worthless within the taxable_year see sec_166 whether a transfer of funds to a closely_held_corporation constitutes debt or equity is determined based on all relevant facts and circumstances the court_of_appeals for the eleventh circuit to which an appeal of this case would generally lie applies a nonexclusive 13-factor test as enunciated in 464_f2d_394 5th cir see in re 742_f2d_1311 11th cir 730_f2d_634 11th cir affg tcmemo_1982_314 the mixon factors are the names given to certificates evidencing the indebtedness the presence or absence of a fixed maturity_date the source of payments the right to enforce payment the effect on participation in management the status of the contribution in relation to regular corporate creditors the parties’ intent thin or adequate capitalization identity of interest between creditor and stockholder the source of interest payments the ability of the corporation to obtain loans from outside sources the use to which the advances were put and the failure of the debtor to repay on the due_date see also 74_tc_476 the identified factors are not equally significant nor is any one factor determinative see estate of mixon v united_states supra dixie dairies corp v commissioner supra the factors must be evaluated in light of all the facts and circumstances see dixie dairies corp v commissioner supra names given to the certificates the issuance of a note may be indicative of bona_fide debt see estate of mixon v united_states supra the existence of a note however is not in and of itself conclusive an unsecured note with payments thereon made long after the due_date or else not at all weighs toward equity see stinnett’s pontiac serv inc v commissioner supra 12_tc_1158 affd per curiam 192_f2d_391 2d cir two of petitioner’s advances of dollar_figure each were not evidenced by any kind of debt_instrument as applied to these two advances this factor weighs toward equity - the four advances were each evidenced by promissory notes as was the date advance of dollar_figure all the notes were unsecured apart from the dollar_figure repayment made in late which was not allocated specifically to any of the notes there were no repayments when petitioner made the advances either he singly or else he and philip together owned all the interest in gandy’s either directly or through their wholly owned corporations pasel or merchant capital which was also underwriter of the gandy’s bonds ’ throughout this period philip was president of gandy’s where a transaction involves a closely_held_corporation the form and labels used may signify little because the parties can mold the transaction to their will see 93_tc_382 accordingly we assign little weight to the labeling of certain of the advances as notes the presence or absence of a fixed maturity_date the presence of a fixed maturity_date is indicative of debt but is not dispositive see american offshore inc v ‘ one of these notes indicates on its face that it was made some months after petitioner had wired the principal_amount to gandy’s suggesting the absence of a businesslike arm’s length transaction 464_f2d_394 5th cir ‘2 the record is unclear about the exact configuration over time of ownership interests in gandy’s among petitioner philip and their corporations petitioners state in their reply brief that petitioner eventually held all the gandy’s stock commissioner 97_tc_579 the absence of a fixed maturity_date or repayment schedule may indicate a contribution_to_capital rather than a loan see stinnett’s pontiac serv inc v commissioner supra estate of mixon v united_states supra pincite american offshore inc v commissioner supra pincite five out of seven of petitioner’s advances to gandy’s had no fixed maturity_date and no repayment schedule the notes reflecting the other two advances had 1-year maturity dates but the significance of this factor is diminished by gandy’s failure to make repayments in accordance with the maturity dates and petitioner’s failure to make any efforts to collect this factor weighs against a bona_fide debtor-creditor relationship source of the payments repayment that depends on corporate earnings has the appearance of a contribution_to_capital see estate of mixon v united_states supra pincite see also stinnett’s pontiac serv inc v commissioner supra pincite gandy’s controller testified that repayment of the advances from petitioner was contingent on the company’s making a profit similarly petitioner testified that in order for his advances to be repaid gandy’s had to operate successfully this factor weighs toward equity -- - right to enforce payment a definite obligation to repay principal and interest weighs toward debt see stinnett’s pontiac serv inc v commissioner supra pincite repayment that is within the discretion of the parties and not conditioned upon the occurrence of certain events weighs toward equity see id even where there is a basic right to enforce payment failure to take customary steps to ensure payment----such as securing the advance or establishing a sinking fund--weighs toward equity see in re lane f 2d pincite as far as the record reveals gandy’s had no fixed obligation to repay the two advances of dollar_figure each with regard to the other five advances even if we were to assume arguendo that petitioner had a basic right to enforce payment petitioner made no effort to do so and failed to take customary steps to ensure payment the advances were unsecured there is no evidence that any sinking_fund was established by which the principal and interest could be paid in short the record does not establish that the parties expected gandy’s to repay the advances this factor weighs toward equity increased participation in management an increase in the nominal creditor’s participation in management of the nominal debtor as a result of the advance weighs toward equity see stinnett’s pontiac serv inc v -- - commissioner supra pincite the record is inadequate for us to evaluate whether petitioner’s management interest in gandy’s increased as a result of his advances this factor is neutral and we give it no weight status of the contributions in relation to regular corporate creditors subordination of repayment of an advance to other indebtedness weighs toward equity see estate of mixon v united_states f 2d pincite petitioner’s advances were subordinated to the gandy’s bonds moreover despite advancing gandy’s more than dollar_figure in and petitioner received only a token payment of dollar_figure at the end of gandy’s controller testified that petitioner’s advances were used to pay gandy’s suppliers----suggesting a de_facto subordination of petitioner’s advances to these creditors this factor weighs toward equity the parties’ intent although the parties’ intent is relevant the subjective intent on the part of an actor will not alter the relationship or duties created by an otherwise objectively indicated intent id pincite the parties’ stated intent is not necessarily conclusive of the parties’ true intent as revealed by the objective facts see in re lane supra pincite 414_f2d_844 5th cir petitioner argues that he intended to make the loans in furtherance of his trade_or_business of lending money in order to make gandy’s profitable so as to help his investment banking business prosper the objective facts in the record however do not support the conclusion that these advances were made in a manner consistent with normal lending practices or consistent with petitioner’s own practices in making loans to other unrelated borrowers although petitioner testified that he intended the advances to be repaid the record does not reveal that he made any efforts to collect principal or interest on the advances over a period of to years petitioner was aware of gandy’s perilous financial situation when he first made the advances in issue and could not realistically have expected to be repaid especially in light of gandy’s delinguency on the gandy’s bonds to which his advances were subordinated he acknowledged that he made the advances on an unsecured basis at a time when gandy’s needed the advances to operate he made three further unsecured advances in without having received or requested repayment of the overdue advances and in two instances without receiving any kind of debt_instrument this factor weighs toward equity thin or adequate capitalization advances to corporations are generally indicative of equity where the corporation is thinly capitalized ie has a high ratio_of_debt_to_equity see 730_f2d_634 llth cir estate of mixon v united_states supra pincite gandy’s controller testified that when petitioner made the advances in question gandy’s debts far exceeded its equity this factor weighs toward equity identity of interests between creditor and shareholder if stockholders make advances in proportion to their stock ownership a capital_contribution is indicated see estate of mixon v united_states supra pincite petitioner argues that his advances to gandy’s were not proportional to his ownership interests since he made all the advances and gandy’s had other shareholders the only other shareholders however were corporations that he and philip wholly owned and of which petitioner was the majority shareholder thereby weakening if not negating any significance otherwise accorded to a lack of proportionality see 561_f2d_572 5th cir because shareholding family members were thus less likely to attribute major significance to departures from strict equality in their positions the instances of disproportionate debt and equity holdings provide a much weaker inference than they ordinarily would that the ostensible debt was in fact what it purported to be this factor is neutral and we give it no weight source of interest payments a true lender is concerned with interest 396_f2d_630 5th cir failure of the putative lender to insist on interest payments suggests that he is instead interested in the future earnings_of the corporation or increased market_value of his ownership_interest thereby indicating equity contributions see stinnett’s pontiac serv inc v commissioner supra pincite petitioner never demanded and gandy’s never made interest payments on the advances this factor weighs toward equity ability to obtain funds from outside lenders if a party receiving an advance can borrow funds from another lender in an arm’s-length transaction on similar terms the advance may appear to be debt see 695_f2d_1367 fed cir estate of mixon v united_states supra pincite petitioner alleges to have made completely unsecured loans to gandy’s at a time when all its assets were completely leveraged and when it was deeply to the extent that petitioner as majority shareholder and father of the sole minority shareholder controlled the corporations that held ownership interests in gandy’s and there is no evidence to the contrary we could also conclude that there was identity of interest between petitioner and the other shareholders--a factor that would weigh strongly toward treating the advances as equity cf 462_f2d_712 5th cir - - encumbered by delinquent debt on the gandy’s bonds petitioner allegedly relied upon uncertain future earnings for repayment and generally insisted upon no fixed schedule for repayment we are unpersuaded that any unrelated third party would have made loans to gandy’s on these terms and in these circumstances indeed gandy’s controller testified that when petitioner made the advances gandy’s could not have obtained financing from any other financial_institution this factor weighs toward equity extent to which the advances were used to acquire capital assets the use of a shareholder’s advances to pay day-to-day operating_expenses rather than to acquire capital assets tends to indicate that the advances are bona_fide indebtedness see stinnett’s pontiac serv inc v commissioner supra pincite estate of mixon v united_states f 2d pincite gandy’s used the advances as working_capital to meet day-to-day operating_expenses this factor weighs toward debt ‘4 in support of its argument that gandy’s could obtain financing from other sources petitioner cites the controller’s testimony that during and gandy’s factored its accounts_receivable with a factoring company this testimony does not establish however that the factoring company would have made unsecured loans to gandy’s on terms similar to those that pertained to petitioner’s advances --- - the failure of the debtor to repay on the due_date this factor is the most telling of the mixon factors see in re lane f 2d pincite except for a token dollar_figure repayment at the end of gandy’s repaid none of the advances nor did petitioner ever demand repayment we conclude that petitioner never intended to compel repayment of the advances cf stinnett’s pontiac serv inc v commissioner supra pincite this factor weighs strongly toward equity conclusion in light of the foregoing we conclude and hold that petitioner’s advances to gandy’s were capital contributions and not bona_fide debt therefore petitioner may not deduct the advances as bad_debts under sec_166 d characterization of petitioner’s losses as ordinary or capital petitioners argue that even if petitioner’s advances to gandy’s constituted capital contributions rather than bona_fide indebtedness they are nevertheless entitled to claim ordinary losses under sec_165 rather than the capital losses to which respondent has conceded they are entitled because petitioner was in the business of lending money and because his initial involvement with gandy’s came in furtherance of his business rather than as an investment in support of their position petitioners cite w w 65_tc_694 -- - and various other cases for the proposition that ordinary_loss treatment may be permitted with respect to assets that were acquired for a business_purpose rather than for an investment purpose a loss from the sale_or_exchange of a capital_asset is generally subject_to sec_1211 which limits the amount of the loss allowed see sec_165 sec_1221 generally defines capital_asset as property held by the taxpayer whether or not connected with his trade_or_business but specifically excludes five classes of assets the cases cited and relied upon by petitioners were all decided under the doctrine_of 350_us_46 in which the supreme court appeared to recognize a nonstatutory exception to the sec_1221 definition of capital_asset in holding that certain futures contracts acquired and held for a business_purpose qualified as a noncapital_asset in 485_us_212 however the supreme court called into question the continuing vitality of many of the cases that had been decided under the corn_products_doctrine stating that a taxpayer’s motivation in purchasing an asset is irrelevant to the question whether the asset is ‘property held by a taxpayer whether or not connected with his business ’ and is thus within sec_1221’s general definition of ‘capital asset ’ - - petitioners do not argue and the facts do not indicate that petitioner’s ownership_interest in gandy’s qualifies for any of the sec_1221 exclusions from the definition of capital assets notwithstanding that petitioner was in the business of lending money and regardless of the purpose for which he initially acquired the stock his ownership_interest in gandy’s was a capital_asset as generally defined in sec_1221 accordingly we conclude pursuant to respondent’s concession that petitioner’s advances to gandy’s resulted in long-term_capital_losses deductible pursuant to the limitations of sec_1211 to reflect the foregoing and concessions by the parties decision will be entered under rule
